Citation Nr: 0026326	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  94-25 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for medial meniscectomy of 
right knee due to injury, with arthritis, currently evaluated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant






INTRODUCTION

The veteran served on active duty from March 1970 to December 
1972.  This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from the Department of Veterans 
Affairs (hereinafter VA) regional office in St. Petersburg, 
Florida (hereinafter RO).


FINDING OF FACT

Manifestations of the veteran's service-connected right knee 
disorder include pain, and extension limited to 12 degrees 
and flexion limited to 84 degrees, without objective evidence 
of lateral instability or recurrent subluxation.  


CONCLUSION OF LAW

The criteria for an increased evaluation for medial 
meniscectomy of right knee due to injury, with arthritis, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Codes 5261-5257 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon review of the record, the Board concludes that the 
veteran's claim is well grounded within the meaning of the 
statute and judicial construction.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); 38 U.S.C.A. § 5107(a).  The VA 
therefore has a duty to assist the veteran in the development 
of facts pertinent to his claim.  In this regard, the 
veteran's service medical records, post-service private 
clinical data, and VA medical reports have been included in 
his file.  Upon review of the entire record, the Board 
concludes that the data currently of record provide a 
sufficient basis upon which to address the merits of the 
veteran's claim and that he has been adequately assisted in 
the development of his case.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  
38 C.F.R. Part 4 (1999).  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
disorder in civilian occupations.  38 U.S.C.A. § 1155.  In 
considering the severity of a disability it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (1999).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service medical records reveal the veteran 
underwent a medial meniscectomy, right knee, prior to service 
entrance.  On service entrance examination in July 1969, no 
abnormalities of the right knee were shown.  Examination in 
April 1970, found no swelling, deformity, or laxity.  X-rays 
of the right knee dated in April 1970, November 1970, and 
April 1972, were negative for abnormalities.  An examination 
in August 1972, revealed pain over the medial aspect of the 
right knee, without swelling or erythema.  Drawer sign was 
negative and the right knee was stable to lateral movement, 
with no buckling.  X-ray of the right knee was negative.  An 
orthopedic consultation dated in September 1972, found mild 
patellofemoral crepitus, with no lateral or medial 
instability or patellar subluxation.  Medial tibial and 
femoral condyle tenderness were noted.  The impression was 
meniscectomy and ligament repair of the right knee with 
probable early osteoarthritis.  Service separation 
examination dated in September 1972, reported early 
degenerative joint disease, right knee, mild.  In November 
1972, no effusion of the right knee was shown, with flexion 
to 115 degrees, with extension to neutral.  Instability was 
not shown.  Diffuse mild tenderness of the medial joint line 
and medial tibial and femoral condyle was noted.  The 
impression was early degenerative joint disease, mild.  

Subsequent to service discharge, a VA examination conducted 
in February 1973, reported atrophy of the right knee and 
right thigh.  The cruciate ligaments of the right knee were 
intact; however, the lateral and medial collateral ligaments 
were relaxed and allowed abnormal motions.  Tenderness over 
the medial meniscus, and crepitation on movement were noted.  
Extension was reported as limited by 5 to 10 percent and 
flexion was limited by 40 percent.  The veteran was unable to 
squat.  It was noted that the veteran walked with a marked 
limp.  

A VA examination dated in August 1978, noted that extension 
of the right knee was normal, with 10 degrees lacking in full 
flexion of the right knee as compared to the left.  There was 
no ligamentous instability.  X-rays showed minimal 
irregularity of the joint surface.  The impression included 
traumatic arthritis of the right knee, manifested by pain and 
episodes of swelling of the right knee, with minimal x-ray 
change.  A VA outpatient treatment record dated in December 
1992, noted that the veteran was issued a knee support for 
his right knee.  

A VA outpatient treatment record dated in June 1993, reported 
degenerative joint disease of the right knee.  A VA 
examination conducted in June 1993, reported complaints of 
pain in the medial aspect of the right knee.  Examination of 
the right knee revealed crepitus over the patellar area with 
extension that was palpable and audible.  The right knee had 
no swelling or joint effusion.  There was no subluxation or 
lateral instability to the knee.  Internal and external 
rotation were painful over the medial aspect of the knee.  
Flexion of the right knee was 110 degrees, with extension of 
0 degrees.  The veteran was able to stand on his toes and 
heels.  The diagnoses included right knee pain, probably 
osteoarthritis of the right knee, rule out chondrocalcinosis, 
rule out medial ligament tear.  VA outpatient treatment 
records dated in December 1993, reported that the veteran 
participated in a chronic pain management program for low 
back pain and right knee pain.   

A private medical report dated in April 1994, found normal 
range of motion of the right knee, reported as 0 degrees to 
150 degrees, and a normal gait.  The veteran could partially 
deep knee bend and could stand on his toes and heels.  Slight 
crepitus in the right knee was noted as indicating "some" 
degree of arthritis.  Social Security Administration records 
report that the 1994 private examiner was contacted and the 
examiner revised his findings noting that the veteran's 
ranges of motion of both knees were restricted to 0 degrees 
to 120 degrees.  

A VA outpatient treatment record dated in June 1994, reported 
complaints of swelling of the right knee.  Examination 
revealed warmth of the right knee.  In August 1994, it was 
noted that the veteran used a metal brace for his right knee.  
A negative anterior/posterior Drawer sign was shown, with 
minimal leg length difference.  

The veteran testified at a personal hearing before the RO in 
October 1994, that his right knee caused constant pain, and 
buckled on a regular basis when he walked.  He further stated 
that his knee would swell and would remain swollen for "a 
couple of days."  The veteran stated that the pain in his 
knee would become worse on damp and cold days.  VA outpatient 
treatment records dated in August 1995 to April 1997, 
reported complaints of right knee pain.  In April 1997, it 
was noted that the pain in the right knee was now nocturnal, 
with an increase in crepitus.  

A VA x-ray of the right knee dated in April 1997, indicated 
moderate degenerative changes, with moderate of narrowing of 
the medial joint space.  The impression was bone degenerative 
joint disease.  Thereafter, a VA examination conducted in 
November 1997, reported complaints of constant pain in the 
right knee, with occasional swelling on prolonged standing, 
and flare-ups on damp and cold weather.  On examination, the 
right knee showed flexion of 84 degrees and extension of 12 
degrees, with consideration of pain, fatigue, weakness, 
coordination, and repetition.  The examiner noted that the 
decreased flexion was due in part to the veteran's weight.  A 
VA outpatient treatment record dated in June 1998, indicated 
continued complaints of right knee pain.  

In this case, the veteran's right knee disorder was granted 
service connection in 1973 and was rated on the basis of knee 
impairment based upon recurrent subluxation or lateral 
instability under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  Based upon the findings of a VA 
examination conducted in November 1997, the RO granted an 
increased rating for the veteran's service-connected right 
knee disorder under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5257-5261.  This rating contemplates 
instability of the right knee, as well as limitation of 
extension of the right knee.  

VA x-rays of the right knee conducted in April 1997, 
indicated moderate degenerative changes and moderate 
narrowing of the medial dry spaces.  A review of the 
veteran's service medical records reveals clinical diagnoses 
of early degenerative joint disease of the right knee.  
Degenerative arthritis is rated based on limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 5261 
(1999).  The normal range of motion of the knee is from 0 
degrees of extension to 140 degrees of flexion.  38 C.F.R. 
§ 4.71, Plate II.  Degenerative arthritis established by x-
ray findings will rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5260, 5261.  Additionally, knee impairment, involving 
recurrent subluxation or lateral instability, is rated under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257.

Except as otherwise provided in the VA's SCHEDULE FOR RATING 
DISABILITIES, codified in 38 C.F.R. Part 4 (1999), all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25 (1999).  Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994).  A precedent opinion 
of the VA General Counsel, VAOGCPREC 23-97 (July 1, 1997), 
held that a claimant who has arthritis and instability of the 
knee may be rated separately under Diagnostic Codes 5003 and 
5257, citing Esteban.  Diagnostic Code 5257 provides for 
evaluation of instability of the knee without reference to 
limitation of motion.  The terms of Diagnostic Code 5003, on 
the other hand, refer not to instability but to x-ray 
findings and limitation of motion "under the appropriate 
diagnostic codes for the specific joint or joints involved 
([Diagnostic Code] 5200 etc.)."  The reference to 
"[Diagnostic Code] 5200 etc." associates Diagnostic Code 
5003 with the diagnostic codes involving limitation of 
motion.  Since Diagnostic Code 5257 is not among those codes, 
it is not thereby associated with Diagnostic Code 5003.  
Accordingly, consideration of separate ratings for the 
veteran's "separate and distinct" manifestations of his 
right knee disorder is warranted.  See Esteban, 6 Vet. App. 
at 261.  

A 20 percent rating is warranted for limitation of motion 
characterized by flexion limited to 30 degrees or extension 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 
5260, 5261 (1999).  The next higher evaluation of 30 percent 
is warranted for flexion to 15 degrees and extension to 20 
degrees.  Id.  The most recent examination conducted in 
November 1997, reported right knee flexion of 84 degrees and 
extension of 12 degrees.  The examiner noted that the range 
of motions were with consideration of pain, fatigue, 
weakness, coordination, and repetition.  See 38 C.F.R. 
§ 4.40, 4.45 (1999); see also DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The examiner further stated that the veteran's 
decreased motion in his right knee was due in part to his 
weight.  However, as the examiner did not differentiate 
between the limitation of right knee motion due to weight and 
the limitation of right knee motion due to his 
service-connected disorder, the Board will rate the veteran's 
service-connected disorder on the aggregate limitation of 
right knee motion as reported, so as to provide the veteran 
the greater benefit.  See Colvin v. Derwinski, 1 Vet. App. 
171 (1991).  Nevertheless, based on the evidence of record, a 
rating in excess of 20 percent based on limitation of motion 
is not warranted.  Limitation of motion characterized by 
flexion limited to less than 30 degrees or extension limited 
to more than 15 degrees has not been shown.  38 C.F.R. § 
4.71a, Diagnostic Codes 5260, 5261.

Diagnostic Code 5257 contemplates impairment of the knee with 
recurrent subluxation or lateral instability.  38 C.F.R. § 
4.71a, Diagnostic Code 5257.  A 10 percent evaluation is 
warranted for slight impairment, a 20 percent rating is 
merited for moderate impairment, and the maximum of 30 
percent is assigned for severe impairment.  Id.  In the 
instant case, recurrent subluxation or lateral instability 
has not been shown by the recent evidence of record.  
Although the veteran testified in 1994, that his right knee 
regularly gives out on him, objective examination of the 
right knee reported no subluxation or lateral instability in 
August 1978 and June 1993.  Accordingly, a noncompensable 
evaluation for impairment of the knee with recurrent 
subluxation or lateral instability is appropriate.  As the 
last medical evidence of record that reported instability was 
dated in 1973, the Board finds sustained improvement in the 
disability.  See 38 C.F.R. § 3.344 (1999); see also VAOGCPREC 
04-96 (July 18, 1996).

In this regard, the Board notes that a 10 percent evaluation 
for impairment of the right knee with recurrent subluxation 
or lateral instability had been in effect since June 1978.  A 
disability which has been continuously rated at or above any 
evaluation of disability for 20 or more years for 
compensation purposes under laws administered by the VA will 
not be reduced to less than such evaluation except upon a 
showing that such rating was based on fraud.  The RO reduced 
the veteran's service-connected right knee rating based on 
instability, effective November 1997.  The 20-year period 
will be computed from the effective date of the evaluation to 
the effective date of reduction of evaluation.  38 U.S.C.A. § 
110 (West 1991); 38 C.F.R. § 3.951(b) (1999).  Accordingly, 
the 10 percent evaluation for impairment of the right knee 
with recurrent subluxation or lateral instability was not in 
effect for over twenty years, and thus is not protected.  Id.  

Therefore, the Board concludes that a rating in excess of 20 
percent for the veteran's service-connected right knee 
disorder is not warranted in this case.  


ORDER

An increased rating for medial meniscectomy of right knee due 
to injury, with arthritis, is denied.



		
	JOY A. MCDONALD
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 


- 7 -


